FILED IN
6th COURT OF APPEALS
  TEXARKANA, TEXAS
1/5/2015 3:35:28 PM
    DEBBIE AUTREY
        Clerk




   APPENDIX PAGE 1
APPENDIX PAGE 2
APPENDIX PAGE 3
APPENDIX PAGE 4
APPENDIX PAGE 5
APPENDIX PAGE 6
APPENDIX PAGE 7
APPENDIX PAGE 8
APPENDIX PAGE 9
APPENDIX PAGE 10
APPENDIX PAGE 11
APPENDIX PAGE 12
APPENDIX PAGE 13
APPENDIX PAGE 14
APPENDIX PAGE 15
APPENDIX PAGE 16
APPENDIX PAGE 17
APPENDIX PAGE 18
APPENDIX PAGE 19
APPENDIX PAGE 20
APPENDIX PAGE 21
APPENDIX PAGE 22
APPENDIX PAGE 23
APPENDIX PAGE 24
APPENDIX PAGE 25
APPENDIX PAGE 26